Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 1 of 38




                              001                                  EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 2 of 38




                              002                                  EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 3 of 38




                              003                                  EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 4 of 38




                              004                                  EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 5 of 38




                              005                                  EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 6 of 38




                              006                                  EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 7 of 38




                              007                                  EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 8 of 38




                              008                                  EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 9 of 38




                              009                                  EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 10 of 38




                              010                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 11 of 38




                              011                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 12 of 38




                              012                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 13 of 38




                              013                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 14 of 38




                              014                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 15 of 38




                              015                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 16 of 38




                              016                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 17 of 38




                              017                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 18 of 38




                              018                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 19 of 38




                              019                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 20 of 38




                              020                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 21 of 38




                              021                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 22 of 38




                              022                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 23 of 38




                              023                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 24 of 38




                              024                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 25 of 38




                              025                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 26 of 38




                              026                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 27 of 38




                              027                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 28 of 38




                              028                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 29 of 38




                              029                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 30 of 38




                              030                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 31 of 38




                              031                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 32 of 38




                              032                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 33 of 38




                              033                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 34 of 38




                              034                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 35 of 38




                              035                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 36 of 38




                              036                                   EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 37 of 38




                              037                          EXHIBIT A
Case 5:20-cv-00563-DAE Document 24-1 Filed 03/03/21 Page 38 of 38




                              038                                   EXHIBIT A
